JOANOS, Judge.
In a motion for post-conviction relief pursuant to Fla.R.Crim.P. 3.850, appellant challenged the voluntariness of his guilty plea, the prosecution’s failure to disclose favorable evidence and the presence of a juror during plea bargaining. The motion was properly denied as it consisted of conclusory allegations lacking adequate statements of factual support.
In addition, appellant has previously filed a 3.850 motion stating the same grounds for similar relief. Lyons v. State, No. GG-354 (Fla. 1st DCA 1977), voluntarily dismissed December 23, 1977. This prior dismissal precludes further review. Fla.R.Crim.P. 3.850.
SHAW and WIGGINTON, JJ., concur.